Citation Nr: 1014858	
Decision Date: 04/19/10    Archive Date: 04/30/10

DOCKET NO.  05-17 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for muscle and joint 
pain (other than that attributable to fibromyalgia), to 
include as due to an undiagnosed illness.  

2.  Entitlement to service connection for menstrual problems, 
to include as due to an undiagnosed illness.   


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Veteran 




ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The Veteran served on active duty from November 1985 to March 
1987, from January 1991 to May 1991, and from June 1991 to 
September 1991, to include service in the Southwest Asia 
Theater of Operations during 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2004 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Reno, Nevada.                 

In June 2008, the Board remanded the Veteran's claims of 
entitlement to service connection for posttraumatic stress 
disorder (PTSD); muscle and joint pain (other than that 
attributable to fibromyalgia), to include as due to an 
undiagnosed illness; and menstrual problems, to include as 
due to an undiagnosed illness.  

By a January 2010 rating action, the RO granted service 
connection for PTSD.  Therefore, this issue is no longer 
before the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

A preliminary review of the Veteran's claims file reveals 
that, due to a hearing request, this matter is not ready for 
appellate disposition.  In July 2006, while sitting at the 
RO, the Veteran testified at a videoconference hearing before 
a Veterans Law Judge.  In June 2008, the Board remanded this 
case for additional development.

In a letter, dated in March 2010, the Board notified the 
Veteran that the Veterans Law Judge who had conducted her 
videoconference hearing was no longer employed by the Board.  
The Board indicated that, by law, the Veteran must be given 
the opportunity for another hearing.  In the Veteran's return 
response, received by the Board in March 2010, the Veteran 
indicated that she desired a videoconference hearing at the 
RO before a Veterans Law Judge.  Thus, this case needs to be 
returned to the RO so that a videoconference Board hearing 
may be scheduled.

To ensure full compliance with due process requirements, the 
appeal is remanded to the RO for the following development.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a 
videoconference hearing at the RO in 
accordance with applicable procedures.  
The Veteran and her representative, if 
any, should be provided with notice as to 
the time and place to report for said 
hearing.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The purpose of this remand 
is to ensure due process of law.  By this remand, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition of this case.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).





_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


